445 Pa. 282 (1971)
Commonwealth
v.
Miller, Appellant.
Supreme Court of Pennsylvania.
Submitted May 25, 1971.
December 20, 1971.
Before BELL, C.J., JONES, EAGEN, O'BRIEN, ROBERTS, POMEROY and BARBIERI, JJ.
*283 Arthur K. Dils, Assistant Public Defender, for appellant.
Jerome T. Foerster, Assistant District Attorney, and LeRoy S. Zimmerman, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, December 20, 1971:
This case comes to us on direct appeal from a judgment of sentence of life imprisonment following a jury verdict of murder in the first degree.
Of appellant's several assignments of error, only one, the sufficiency of the evidence, has a semblance of merit.[*]
It is of course the rule that in reviewing the record to determine whether the verdict was justified, the Commonwealth, as the verdict winner, is entitled to have its evidence and all reasonable inferences derived therefrom accepted as true, and all disputed facts resolved in its favor. Commonwealth v. Ewing, 439 Pa. *284 88, 264 A.2d 661 (1970); Commonwealth v. Cooney, 431 Pa. 153, 244 A.2d 651 (1968).
We have closely examined the record, viewing the evidence in light of the above standard. In sum, the record contains eyewitness testimony which placed the appellant in close proximity to the victim at the time of the shooting, established the discharge of a firearm, and described the victim's immediate collapse and her anguished cry calling appellant by name. The use of a lethal weapon on a vital portion of decendent's body was undisputed as the cause of death. Appellant was shown to have made threats against the victim's life in heated altercations prior to the murder. These factors provided a more than adequate basis for the verdict of the jury.
Judgment of sentence affirmed.
NOTES
[*]  Appellant asserts error in the admission of certain evidence, and in the trial court's refusal to read one of appellant's points for charge. Our review of the record reveals both claims to be without foundation.